PER CURIAM. 11 Petitioner, Louis Oberlin Morris, seeks a writ of certiorari or, in the alternative, a writ of prohibition on the basis that the Fulton County Circuit Court is proceeding against him without jurisdiction due to the running of the applicable statute of limitations for rape. Petitioner first raised this argument below in a motion to dismiss the rape charges against him, and the circuit court heard argument and evidence on the motion at a pretrial hearing. The circuit court then entered its written order denying the dismissal. After we took the petition for extraordinary writ as a case, and after Petitioner filed his brief, we granted the State’s motion to supplement the record with a transcript of the pretrial hearing where Petitioner’s motion to dismiss was considered. Petitioner has not sought to supplement his brief with an abstract of the pretrial hearing, and we now direct him to file a supplemental abstract of the pretrial hearing within seven calendar days of this opinion. Ark: Sup.Ct. R. 4-2(b)(4) (2012); | zIn re I-2(b) of the Rules of the Supreme Court, 2011 Ark. 141 (per curiam); see also Erin, Inc. v. Circuit Court of White Cty., 368 Ark. 595, 247 S.W.3d 849 (2007) (per curiam) (ordering supplemental abstract and addendum in extraordinary-writ case). Arkansas Supreme Court Rule 4-2(a)(5)(A) requires that an abstract include all material parts of the transcript contained in the record that are essential for the appellate court to confirm its jurisdiction, understand the case, and decide the issues on appeal. Such material information in this case includes counsel’s statements and arguments, testimony, objections, admissions of evidence, proffers, colloquies between the court and counsel, and rulings. The hearing where the circuit court considered Petitioner’s motion to dismiss is essential to the issue being raised in this case — that the circuit court erred in denying the motion to dismiss and is now therefore proceeding without jurisdiction due to the expiration of the limitations period for the crime charged. Because the arguments, testimony, colloquy and rulings, if any, made at the hearing are essential to our understanding of this case and are material to the issue raised in the petition, we direct Petitioner to file within seven calendar days from the date of the opinion a supplemental abstract to cure this deficiency. See Ark. Sup.Ct. R. 4-2(b)(4); In re 4-2(b) of the Rules of the Supreme Court, 2011 Ark. 141; see also Erin, Inc., 368 Ark. 595, 247 S.W.3d 849. Supplemental abstract ordered.